Citation Nr: 1642622	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-30 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for headaches, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1967 to April 1967.  The Veteran received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2013 videoconference hearing.  A transcript of this hearing is of record.

The Board, in pertinent part, remanded the issues on appeal for additional development in January 2015 and May 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's acquired psychiatric disorder clearly and unmistakably preexisted his period of active duty service, and was not aggravated by such service.

2.  The evidence does not demonstrate that the Veteran's tension headaches are etiologically related to his period of active duty service; nor, is it proximately due to, caused by, or aggravated by a service-connected disability.

3.  The evidence does not demonstrate that the Veteran's insomnia is etiologically related to his period of active duty service; nor, is it proximately due to, caused by, or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  The criteria to establish entitlement to service connection for headaches, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria to establish entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements for service connection have been satisfied by an August 2011.  VA did not provide the Veteran with a notice letter regarding secondary service connection.  However, the Board finds that the Veteran, by his statements, has indicated his understanding of what is necessary to substantiate his claim.  Notably, neither the Veteran nor his representative has expressed any prejudice due to the lack of notice.  Therefore, the Board finds that any such notice deficiency is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 38 C.F.R. § 20.1102 (2016).

In October 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the nature of his in-service injury and his in-service symptomatology.  The hearing was also focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claim was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has satisfied its duty to assist as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

An attempt to obtain the complete Social Security Administration (SSA) disability benefits file was not successful.  In a November 2008 Report of Contact, SSA informed VA that Form SSA-831 (Disability Determination and Transmittal) was the only document maintained in the Veteran's folder and there were no medical records on file pertaining to the May 1998 Dr. W. examination that was referenced on Form SSA-831.  

The Board acknowledges that requests to obtain the Veteran's outstanding VA treatment records in the January 2015 and May 2016 Board remands were not complied with; however, as discussed further below, an additional remand is not required.  

In addition, the Veteran underwent VA examinations in November 2006, October 2009, November 2009, and December 2011, with subsequent addenda opinions provided in January 2007 and April 2009.  The January 2015 Board remand found that these VA examinations and medical opinions were not adequate, because the examiners provided cursory and inadequate rationales.  Following both his January 2015 and May 2016 Board remands, new VA examinations were scheduled.  Each time, the Veteran failed to report.  See 38 C.F.R. § 3.655 (2016).  

Nevertheless, a July 2016 Report of General Information documents that the Veteran contacted VA that he would not attend his scheduled VA examinations.  He expressed that his condition had deteriorated (unable to walk, difficulty seeing, and had been declared terminally ill).  He specifically requested that VA decide his appeal with the evidence currently of record.  Based on the Veteran's statements regarding his failing health, and his desire to continue his appeal without further delay, the Board will proceed based on the available evidence in the claims file and without remanding to obtain any outstanding VA treatment records.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

The Veteran contends that his psychiatric disability, headaches, and sleep disorder are all the result of an in-service incident during basic training.  He was learning to swim and he was told to jump off a diving board.  He was said he was scared and as he was trying to get out of the pool, he hit his head on the side of the pool as he was climbing out.  There was no laceration or blood shed, but he had a bump on his head.  He said that he lost consciousness for a few minutes and had to be helped back to his room.  Since that incident, the Veteran asserts that he suffered dizziness, trouble sleeping, and sleepwalking problems.  The Veteran said he was discharged due to his excessive headaches and sleepwalking.  He said he never had any psychiatric problems prior to service.  See October 2013 Board hearing transcript.  

Alternatively, the Veteran asserts that his headaches and sleep disorder were caused by his acquired psychiatric disorder.  

A. Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-V).  The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board, such as this one, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1).  However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the preexisting disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the preexisting condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2016)); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question preexisted active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

A layperson is competent to report on the onset and continuity of his or her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

B. Acquired Psychiatric Disorder

The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty was Seaman Recruit.  

Service treatment records (STRs) document that the Veteran's enlistment examination was normal, and his associated report of medical history noted no pertinent symptomatology.  See November 1966 enlistment examination and report of medical history.  

An April 1967 Naval Aptitude Board Report summarizes the Veteran's history of treatment since entering service.  He had been in training for 54 days and spent a total of 25 days in the dispensary with a kidney infection.  An initial psychiatric screening had placed the Veteran on trial duty because of his performance on screening tests.  Upon referral for psychiatric evaluation, the comment from a medical dispensary stated that the Veteran had a "history of enuresis until three years prior to enlistment, which has recurred.  Complete GU workup including cystoscopy negative.  Addendum - attempted suicide 15 April 1967 by cutting right wrist with razor blade."  The Veteran had reported a pre-service history of difficulties requiring police attention (i.e., being expelled twice for fighting and skipping school; being questioned by the police from about seven to eight times; and spending three days in jail as a stabbing suspect).  

A progress report prepared by the Veteran's company commander described the Veteran as an average recruit, whose performance during training was characterized as fair.  His commander noted that the Veteran had to go to sick bay for his kidneys.  The Veteran reported that he had a lifelong history of regularly wetting the bed.  During training and a period of observation at the Recruit Evaluation Unit, the Veteran had wet the bed.  A physical examination found no organic basis for wetting the bed.  The ultimate finding was that his bed wetting was a habitual response to minor emotional stress.  Discharge from the U.S. Navy was recommended, as the Veteran's bedwetting was a reaction to emotional stress and made him temperamentally unsuitable for further training.  

Upon discharge, an April 1967 separation examination reflects that the Veteran had abnormal psychiatric clinical evaluation results.  The examiner noted that "this recruit's established pattern of reacting to emotional stress by wetting the bed would prevent him being a suitable member of the Naval service."

An April 1967 Record of Discharge shows that the Veteran was released from active duty for unsuitability.  

A June 1998 SSA Disability Determination and Transmittal documents that the Veteran was found to be disabled as of April 1998 for somatoform disorders (defined as mental disorders characterized by symptoms suggesting a general medical condition but neither fully explained by a general medical condition, see Dorland's Illustrated Medical Dictionary 553 (32nd ed. 2012)).  As detailed above, there were no medical documents found in the Veteran's SSA disability benefits file.  Reflected on the disability determination was also a note that a May 1998 psychiatric report by Dr. W. found that the Veteran was not able to manage his own funds at the time.

In November 2006, the Veteran underwent a VA examination.  The Veteran reported his problems with bedwetting during service and his current mental health symptomatology.  Despite the record of attempting suicide during service, the Veteran denied past suicide attempts.  Upon objective evaluation, the examiner found that the Veteran did not have any PTSD symptoms at that time.  No traumatic event was reported and he did not have any other symptoms of PTSD.  He was referred for neuropsychological testing to rule out cognitive disorder.  Following neuropsychological testing, in a January 2007 VA addendum, the examiner diagnosed the Veteran with malingering. 

An addendum opinion was obtained in April 2009.  The examiner opined that any mental disorder the Veteran might suffer did, more likely than not predate, his short stay in the military.  

In November 2009, the Veteran was afforded another VA examination.  The Veteran reported his in-service head injury and being sent home three to four days after the incident.  He also described having been deployed to Saudi Arabia for four to five weeks and shooting down jet planes in Africa.  Upon objective evaluation, the Veteran was diagnosed with an unspecified mental disorder.  Based on a review of the medical records, the examiner found that there was a clear indication that the Veteran had a history of behavioral problems including bed wetting as a response to stress even prior to joining the service.  There was no evidence to suggest that his preexisting mental disorder had increased in severity beyond its natural progression during military service.  

In December 2011, the Veteran underwent another VA examination.  Upon objective evaluation, the examiner found that the Veteran did not have a diagnosis of PTSD that conforms to DSM-IV criteria.  Citing the findings of the December 2006 neuropsychological testing, the examiner found that the Veteran's current diagnosis for malingering included the presence of an antisocial personality disorder as one symptom.  A review of the current and prior VA examinations made it obvious to the examiner that the Veteran was fabricating illness, as he reported inconsistent unrealistic answers similar to other evaluations, and especially during the December 2006 neuropsychological testing.  The examiner opined that the Veteran was malingering in his quest to obtain some type of disability benefit.  Regarding his antisocial personality disorder, the examiner found that the Veteran had a pervasive pattern of disregard for and violation of the rights of others occurring since the age of 15.  

Private treatment records from 2005 to 2015 include statements from the Veteran's treating physicians that the Veteran was being treated for major depression, stress, anxiety, and PTSD.  See July 2005 statement of Dr. N.S., June 2006 statement of Dr. A.C., January 2010 statement of Dr. S.F., June 2011 statement of Dr. S.F., and September 2011 statement of Dr. S.F.

In a February 2010 Psychiatric Report, the Veteran's private primary care physician, Dr. S.F., noted that the Veteran had reported a history of head injury (i.e., injured his head while swimming and on another occasion, he had fallen down steps) for which he had received treatment at private and VA facilities.  The Veteran did not provide his military history.  Dr. S.F. did not find that the Veteran presented with any posttraumatic stress-like symptoms.  No psychiatric diagnosis of thought or mood was identified.  

The Veteran submitted an October 2015 nexus letter prepared by Dr. S.F., who had been treating the Veteran since 2009.  Noting that he had not reviewed the Veteran's military records, STRs, and claims file, the examiner opined that the Veteran's diagnoses for PTSD, anxiety, and preoccupation were most likely due to and a consequence of his military service.  

As an initial matter, the Board acknowledges that the Veteran's VA psychiatric examinations and medical opinions were found to contain some deficiencies.   Nevertheless, the Board afforded the Veteran an opportunity to attend another VA examination, but the Veteran failed to report.  Notably, as detailed above, the Veteran basically explained that his failing health prevented him from attending his examination, and that his appeal should be decided based on the available evidence.   

With regard to whether the Veteran has a current acquired psychiatric disorder, there is contradictory medical evidence in the record.  The VA examination reports generally indicate that the Veteran is malingering, thereby finding no evidence of a psychiatric disability.  The November 2009 VA examiner found that the Veteran had an unspecified mental health disorder.  Private treatment physicians have diagnosed the Veteran with PTSD, depression, and anxiety.  Finally, a SSA disability determination reflect the Veteran's diagnosis for somatoform disorders.  Regardless, even assuming that the Veteran has a current acquired psychiatric disorder, the Board finds that service connection is not warranted, because his current acquired psychiatric disorder clearly and unmistakably preexisted his active duty service and was not aggravated by such service.  

The Board finds that the Veteran experienced mental health problems prior to his enlistment.  Because no psychiatric abnormality was noted at the Veteran's November 1966 enlistment examination, the Veteran benefits from a presumption of soundness.  38 C.F.R. § 3.304(b).  Nevertheless, the Board finds clear and unmistakable evidence sufficient to rebut the presumption of soundness.  The April 1967 Naval Aptitude Board Report findings document the Veteran's reported pre-service history of bed wetting as well as behavioral problems in school and encounters with the police.  Upon entering service, an initial psychiatric screening resulted in him being placed on trial duty.  During his short period of time in training (54 days), he spent almost half that time in the dispensary for a kidney infection.  Additionally, the Veteran had attempted suicide by cutting his wrist with a razor blade.  His company commander described his progress as fair.  Noting the Veteran's reported history and current complaints of bed wetting, a genitourinary examination was negative with no organic basis for his bed wetting.  The determination was that the Veteran's habit of bed wetting was symptomatic of his inability to handle minimal stress.  On that basis, the Veteran was discharged from service as temperamentally unsuitable for service.  

Although no psychiatric disability was diagnosed upon his separation from service, the April 2009 and November 2009 VA examiners' opinions both found that the available evidence showed that the Veteran's mental health disorder preexisted his period of service.  

The only evidence against the finding that the Veteran had a mental health disorder prior to service are the Veteran's own statements.  He denied having any mental health problems prior to service, and he stated that his current psychiatric disorder was the result of him hitting his head in the pool during service.  The Veteran is competent to report his symptoms of mental health problems and the circumstances of any in-service injury.  However, the overwhelming evidence in the record supports that the Veteran is an unreliable historian.  First, the Veteran's description of his head injury, which reportedly occurred while getting out of a pool, was not confirmed by any of his service treatment records, despite reporting that he sustained a bump to his head and lost consciousness for a few minutes.  Considering the documented recitation of the Veteran's history of treatment during service in recommending his discharge, an incident where the Veteran had sustained a head injury would have been expected to be recorded in his medical records.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Second, the Veteran told the examiner at his November 2009 VA examination that he was deployed to Saudi Arabia for four to five weeks and this MOS was shooting down jet planes in Africa.  Neither assertions are factually supported by his military personnel records.  Although these statements are not directly relevant to his in-service injury, the fact that the Veteran was not truthful about the circumstances of his service, generally tends to make his assertions about his in-service head injury less credible.  Finally, there is substantial clinical evidence that demonstrates the Veteran is malingering in order to gain financial benefit.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  Based on the foregoing, the Board finds that the Veteran's statements about his lack of mental health symptoms prior to service and his description of his in-service head injury are not credible.  

Similarly, the Board finds that the evidence is clear and unmistakable that the Veteran's acquired psychiatric disorder was not aggravated by his time in service.  The November 2009 VA examiner reviewed the Veteran's medical records and found that there was no evidence to suggest that his preexisting mental disorder had increased in severity beyond its natural progression during service.  For these reasons, the Board finds clear and unmistakable evidence that the Veteran's preexisting acquired psychiatric disorder was not aggravated by service, and service connection must therefore be denied.  

C. Headaches

STRs do not document any findings related to any complaints, treatment or diagnosis for headaches.  His April 1967 separation examination did not note any pertinent symptomatology.  

The Veteran underwent a VA examination in November 2006.  He reported his in-service head injury and onset of daily headaches symptoms beginning in 1968.  Upon objective evaluation, the VA examiner diagnosed the Veteran with tension headaches.  Based on the current examination and a review of the Veteran's medical records, the examiner opined that the Veteran's headaches were not pre-existent before the Veteran's active service and are unlikely related to injury, disease or incident in the service.  

A July 2008 statement from the Veteran's private treating physician Dr . C.R.Y. found that the Veteran was experiencing excessive headaches due to military experience.  

An April 2009 VA addendum opinion, addressing Dr. C.R.Y.'s opinion, noted that the opinion lacked any specifics like onset.  In addition, the VA examiner found that there was no new evidence in the record pertaining to the Veteran's headaches.  Thus, the VA examiner found that his November 2006 opinion remained unchanged.  

In October 2009, the Veteran was afforded another VA examination.  Upon objective evaluation, the Veteran was diagnosed with chronic tension headaches.  The examiner opined that based on a review of service medical records, the Veteran's headaches were not caused or aggravated by his military service.  

A December 2011 VA examination noted that the Veteran reported having had headaches symptoms since his in-service head injury.  Upon objective evaluation, the Veteran was diagnosed with cephalgia.  Based on the review of the Veteran's claim file, medical records and prior VA examinations, current history and physical examination, the examiner opined that the Veteran's headaches were not pre-existent before the Veteran's active service and were not likely related to injury, disease, or incident in the service.  

Post-service treatment records do not reflect when the Veteran began receiving treatment for his headaches when he was separated from service.  The records only report his repeated assertions of having headaches since his active duty service.  

As an initial matter, the Board finds that entitlement to service connection for headaches on a secondary basis is not warranted, as the Veteran has not been service-connected for an acquired psychiatric disorder.  Nevertheless, the Board must consider whether the Veteran is entitled to service connection for headaches on a direct basis.  

Regarding the Veteran's contention that his headaches were the result of his in-service head injury, the Board has already found, as detailed above, that the Veteran's description of that in-service incident has been found to be not credible.  To the extent that the Veteran is also asserting that he had headaches symptoms that began in-service, separate from his reported head injury, the Board also finds that assertion is not credible.  The Veteran has made contradictory statements regarding the onset of his headache symptoms.  He has asserted both that he was discharged from service due to excessive headaches and that his headaches began in 1968 after his separation from service.  However, his STRs do not document any complaints or treatment for headache symptoms.  Moreover, his service records clearly show that the Veteran was discharged from service due to his unsuitability, not for excessive headaches.  The above tends to demonstrate that the Veteran's lay assertions regarding his in-service history of headaches symptoms to be unreliable, and therefore not credible.  Based on the foregoing, the Board finds that the Veteran has not presented any competent and credible evidence that he had an in-service head injury or that he had headaches symptoms that had their onset during service.  Accordingly, as there is no competent and credible evidence of an in-service event or incurrence, the Board finds that entitlement to service connection for headaches on a direct basis is not warranted.  

In summary, the Board finds that the Veteran is not entitled to service connection for his headaches on a direct or secondary basis.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

D. Sleep Disorder 

STRs do not document any findings related to any complaints, treatment, or diagnosis for sleep problems.  His April 1967 separation examination did not note any pertinent symptomatology.  

VA and private treatment records reflect complaints of difficulty sleeping and sleep walking.  He was being treated with medication.  A May 2011 VA Nursing Progress Note reflects that the Veteran reported having sleepless nights for the past five or six years.  No other sleep-related symptoms were identified.  

In November 2006, the Veteran underwent a VA examination.  The Veteran reported his history of sleep problems since 1968, which he said were mostly related to his psychiatric problems.  He did not report any symptoms that could be attributed to sleep apnea.  No sleep studies had been previously performed.  Upon objective evaluation, which noted no evidence of sleep problems in his service medical records or prior to entering service, the Veteran was diagnosed with insomnia by history.  No etiological opinion was provided.

A December 2011 VA examination reiterated the Veteran's history of in-service sleep problems.  Based on the same findings at the prior VA examination, the Veteran was diagnosed with insomnia by history.  No etiological opinion was provided.  

Multiple statements provided by the Veteran's private treating physician, Dr. S.F., related his problems sleeping and sleep walking to his military service.  July 2010 and September 2011 statements document that the Veteran reported having insomnia and sleep walking problems since leaving service.  An August 2013 statement specifically opined that due to military experiences, the Veteran has problems with sleep and irritability.  None of the statements specified whether the Veteran's service medical records had been reviewed.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for a sleep disorder on a direct or secondary basis.  

Since service connection for an acquired psychiatric disorder has not been granted, service connection for a sleep disorder on a secondary basis is not warranted.  

As for direct service connection, the Veteran has a current diagnosis for insomnia.  However, it has already been established that his report of having sustained an in-service head injury is not credible.  Moreover, the Board finds that his STRs do not show that the Veteran had sleep problems during his active duty service.  Notably, the Veteran's assertions that he was discharged due in part to his sleep walking are contradicted by his service records.  Furthermore, a May 2011 VA treatment record actually documents that the Veteran's sleeping problems reportedly began four or five years earlier.  The Board finds that the totality of the evidence demonstrates that the Veteran's lay testimony regarding the onset and history of his sleep problems, while competent, are not credible.  Accordingly, as there is no competent and credible evidence of an in-service event or incurrence, the Board finds that entitlement to service connection for a sleep disorder on a direct basis is not warranted.  

In summary, the preponderance of the evidence weighs against finding in favor of service connection for a sleep disorder on a direct or secondary basis.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for headaches, to include as secondary to an acquired psychiatric disorder, is denied.

Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder, is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


